                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

EILEEN TRACI RACE ET AL.,

             Plaintiffs,

V.                                                          NO. 3:18-CV-153-J-39PDB

BRADFORD COUNTY, FLORIDA, BOARD OF
COUNTY COMMISSIONERS ET AL.,

             Defendants.


                                        Order
      Before the Court are the defendants’ motions to stay case-management
deadlines pending a ruling on a motion to dismiss and for summary judgment and for
a telephone conference to discuss moving deadlines if no stay is ordered. Docs. 52, 56.
The plaintiffs oppose the motions. Doc. 54, Doc. 56 at 3.

      In November 2018, the plaintiffs filed a second amended complaint. 1 Doc. 38.
In December 2018, the defendants filed a motion to dismiss the second amended
complaint. Doc. 47. In the motion, they also move for summary judgment on the issue
of Bradford County’s liability (contending it does not operate the jail) and attach an
affidavit and copy of an agreement between Bradford County and the Sheriff of
Bradford County. 2 Doc. 47 at 4–6; Doc. 4-1. That motion is pending and has been




      1A  history of the case before the plaintiffs filed the second amended complaint
is in the Court’s earlier order, Doc. 37 at 1–2, and not repeated here.
      2Though   the defendants cite the exhibit in the motion to dismiss, the exhibit is
not attached. The exhibit was attached to an earlier motion to dismiss that the Court
denied as moot when the plaintiffs filed an amended complaint. See Doc. 4-1. In
response to the motion to dismiss, the plaintiffs also cite information from the exhibit,
Doc. 48 at 4, but provide no other evidence on the issue.
referred to the undersigned for a report and recommendation. In January 2019, the
Court entered an amended case management and scheduling order. Doc. 51. The
discovery and dispositive-motions deadlines are in May 2019, and trial is scheduled
for October 2019. Doc. 51.

      In the motion to stay case-management deadlines pending a ruling on the
motion to dismiss and for summary judgment, the defendants explain the parties
have taken no depositions; the plaintiffs have sent a “lengthy” request for production
that will “require extensive time to search for, identify and collect documents in order
to prepare and provide a response”; and expert and discovery deadlines are
approaching. Doc. 52 at 2–3. The defendants contend a ruling on the motion will
inform who should be deposed and what discovery is needed. They contend, “Staying
this litigation matter at this time for a short period will conserve judicial resources
and save the parties potentially unnecessary time and expense. Since this case is still
in the pleading stage, and none of the Defendants have answered the complaint, no
party will be prejudiced by a short stay.” Doc. 52 at 3. They ask the Court to stay all
discovery—including responses for requests already sent—and all case-management
deadlines and to find that the motion to dismiss and for summary judgment presents
legal questions for which no discovery is necessary. Doc. 52 at 5.

      The plaintiffs respond that “both sides have answered and requested discovery,
and Plaintiff has provided the Defendants with two expert reports.” Doc. 54 at 2. The
plaintiffs contend discovery should not be stayed because the second amended
complaint passes muster. Doc. 54 at 3. They state, “[N]ot only is the Second Amended
Complaint in full compliance of Rule 8(a)(2), thanks to discovery and Plaintiff’s expert
disclosures [attached as an exhibit to the response, Doc. 54-1] have provided
Defendants with adequate notice of the claims against them, and the grounds which



       The defendants separately move to dismiss the claims against Bradford
County, contending the allegations do not satisfy Federal Rule of Civil Procedure
8(a)(2) and fail to state a claim. Doc. 47 at 6–12.

                                           2
each claim rests.” Doc. 54 at 3 (errors in original). They contend “there is a dispute in
the material facts and discovery will help this Court make an adequate judgment of
allowing the case to be resolved on the merits.” 3 Doc. 54 at 4. They explain they had
intended to depose witnesses after receiving a response to the request for production
and contend a stay will prejudice them. Doc. 54 at 4.

      In the motion requesting a phone conference, the defendants ask that, if the
Court denies the motion to stay, the Court schedule a phone conference to discuss
moving case-management deadlines. Doc. 56. The defendants state the plaintiffs
oppose the motion. Doc. 56 at 3. The plaintiffs have filed no written response in
opposition.

      A court has broad discretion to stay discovery “until preliminary questions that
may dispose of the case are determined.” Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir.
1987). To decide if there are preliminary questions that may dispose of a case, a court
may take a “preliminary peek” at a pending dispositive motion. Nankivil v. Lockheed
Martin Corp., 216 F.R.D. 689, 692 (M.D. Fla. 2003). A stay is proper if resolution of a
pending dispositive motion might dispose of the case but improper if discovery is
necessary to respond to that motion. Panola Land Buyers Ass’n v. Shuman, 762 F.2d
1550, 1560 (11th Cir. 1985).

      Because neither party needs discovery before a court resolves a dispositive
motion based solely on a legal matter, staying discovery until then avoids potentially
needless cost. Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir.
1997). For the party from whom discovery is sought, costs include “the time spent
searching for and compiling relevant documents; the time, expense, and aggravation



      3As   an example of a disputed fact, the plaintiffs attach and cite a discovery
document stating that Captain Carol Starling “sav[ed] money in the area of medical
expenses for inmates as well as purchases from outside vendors.” Doc. 54 at 4, Doc.
54-2. The plaintiffs contend this shows their claim regarding Bradford County’s
failure to provide adequate healthcare funding has “come into fruition.” Doc. 54 at 4.

                                           3
of preparing for and attending depositions; the costs of copying and shipping
documents; and the attorneys’ fees generated in interpreting discovery requests,
drafting responses to interrogatories and coordinating responses to production
requests, advising the client as to which documents should be disclosed and which
ones withheld, and determining whether certain information is privileged.” Id. For
the party seeking discovery, costs include “attorneys’ fees generated in drafting
discovery requests and reviewing the opponent’s objections and responses.” Id.

       Courts must manage pretrial discovery to avoid wasting resources, and
“[g]ranting a discovery stay until an impending motion to dismiss is resolved is a
proper exercise of that responsibility.” Rivas v. The Bank of N.Y. Mellon, No. 15-
15324, 2017 WL 242545, at *4 (11th Cir. Jan. 20, 2017) (unpublished). Because
motions to dismiss for failure to state a claim present a legal question, “there are no
issues of fact because the allegations contained in the pleading are presumed to be
true. [N]either the parties nor the court has any need for discovery before the court
rules on the motion. Indeed, motions to dismiss should, ideally, be resolved before
discovery begins.” Id. (internal quotation marks, authority, and alterations omitted).

      Staying discovery (including any responses) pending a decision on the motion
to dismiss and for summary judgment is warranted. A report and recommendation
on the motion likely will be entered soon. If the motion is granted, it will dispose of
the case and make unnecessary the discovery the plaintiffs intend to seek. If the
motion is denied, any stay will have been brief. The plaintiffs have presented no
staleness or destruction concerns that would counsel against staying discovery, and
none are apparent. 4

      The Court grants the motion to stay discovery, Doc. 56; stays discovery
pending resolution of the motion to dismiss and for summary judgment, Doc. 47; and



      4Though    the defendants move for summary judgment on one issue, the
plaintiffs provided no other evidence on that issue and have not sought to do so.

                                          4
vacates the remaining deadlines in the amended case management and scheduling
order, Doc. 51. If the motion to dismiss is denied, the Court will direct the parties to
file an amended case management report. The Court denies the motion for a phone
conference, Doc. 56, as unnecessary given the other relief ordered here.

      Ordered in Jacksonville, Florida, on April 19, 2019.




c:    Counsel of record




                                           5
